Citation Nr: 1042891	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

A formal hearing was held at the RO in January 1997, and a 
transcript of the hearing has been associated with the Veteran's 
claims file.

The instant claim has a lengthy procedural history.  In February 
2000, the Board reopened the Veteran's claim for service 
connection for an acquired psychiatric disability (as the 
Veteran's initial claim had been denied by a 1994 Board 
decision), and then denied service connection for PTSD and 
remanded the claim of service connection for an acquired 
psychiatric disability other than PTSD (referred to as a nervous 
condition) for further procedural development, namely to allow 
the RO to initially consider the merits of the reopened claim.  
Thereafter, the claim was returned to the Board, and in light of 
the recent passage of the VCAA, the Board again remanded the 
Veteran's claim to the RO to ensure the Veteran was provided with 
appropriate notice, to allow the RO to obtain any relevant 
treatment records, and to provide the Veteran with a VA 
examination and medical opinion regarding the etiology of his 
acquired psychiatric disorder.  

After completion of the requested development, the Veteran's 
claim was returned to the Board, and in a September 2003 
decision, service connection was denied.  However, pursuant to an 
October 2004 Order issued by the Court of Appeals for Veterans 
Claims, the Board's September 2003 decision was vacated after the 
Court found that the Board's decision and the VA medical opinion 
obtained pursuant to the Board's Remand instructions had not 
adequately considered two private medical opinions of record.  
Accordingly, in February 2005 the Board remanded the Veteran's 
claim for development in compliance with the Court's Order.  
After completion of the requested development, the claim was 
again returned to the Board, and service connection for an 
acquired psychiatric disorder other than PTSD was again denied in 
a decision issued in March 2006.  A subsequent March 2007 Court 
Order vacated the Board's March 2006 decision, as the parties 
agreed in a Joint Motion for Remand that the VA medical opinion 
obtained pursuant to the Board's earlier Remand instructions was 
insufficient as it erroneously stated that the Veteran had no 
psychiatric treatment in service or within the year after his 
discharge.  Pursuant to the 2007 Court Order, the Board remanded 
the claim for further evidentiary development in March 2008.  In 
August 2009, the claim was again returned to the Board; however, 
the Board found that the medical opinion obtained pursuant to the 
Board's 2008 remand instructions was insufficient, as the 
rationale mischaracterized the evidence of record, and the Board 
therefore remanded the claim to obtain a new medical opinion.  
The claim is now, once again, before the Board.
 

FINDINGS OF FACT

1.  No psychiatric abnormalities were reported by the Veteran or 
found on his entrance to service, and the first psychiatric 
treatment of record is reflected in the Veteran's service 
treatment records.  

2.  The Veteran is currently diagnosed with a depressive 
disorder, and a probative, private medical opinion relates his 
currently diagnosed acquired psychiatric disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant case, the Board is granting service connection for a 
depressive disorder; thus, the Board is granting the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further considered.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that upon his 
entrance to service, no psychiatric abnormalities were noted, and 
the Veteran similarly denied ever having experienced any 
psychiatric symptoms, such as frequent difficulty sleeping, 
frequent or terrifying nightmares, depression or excessive worry, 
or nervous trouble of any sort, in his corresponding report of 
medical history.  During service, the Veteran sought treatment in 
June 1964 after reportedly experiencing shortness of breath and 
chest pain for approximately one month, and this treatment 
resulted in a psychiatric clinic notation reflecting the 
Veteran's exhibited hostility and resentment of authority and an 
accompanying provisional diagnosis of passive aggressive 
personality disorder.  

A July 1964 in-service psychiatric evaluation report notes that 
the Veteran sought psychiatric treatment based on his fear of 
losing control and injuring someone in his battery, primarily his 
first sergeant and commanding officer.  The evaluation notes that 
after engaging in an argument with his first sergeant, the 
Veteran was reduced a grade in rank.  The Veteran reported that 
after this incident, he felt like he wanted to kill his first 
sergeant.  The evaluating psychiatrist also noted that the 
Veteran had received disciplinary measures for various misdeeds 
during service, including stealing a car, and that the Veteran 
had a "somewhat unstable" background.  The psychiatrist noted 
that the Veteran's mother died when he was approximately one year 
old, at which time he left Puerto Rico and moved to New York to 
live with his aunt and uncle.  The Veteran reported that he 
believed that his aunt favored her children over him, causing him 
to not get along well with his aunt, and that he dropped out of 
school and left home when he was approximately 16 years old.  The 
Veteran also reported a remote and current history of 
experiencing a desire to steal small items, reporting that this 
desire increases or decreased based on the amount of stress he 
was experiencing at the time.  The Veteran also reported that he 
had not sought any prior psychiatric treatment.  His demeanor was 
assessed as emotionally dependent and anxious, with exhibition of 
impulsiveness, and the evaluating psychiatrist stated that in 
light of the short period of time before the Veteran's service 
commitment would end, the Veteran should be allowed to finish his 
service obligation but be barred from reenlistment.   The 
Veteran's November 1964 separation examination and medical 
history report reflect no psychiatric abnormalities.

The relevant post-service private medical evidence of record 
includes a medical history report completed by the one of the 
Veteran's private treating psychiatrists, Dr. Carlos F. Acevedo, 
in 1989, at which time he references treating the Veteran for 
depressive symptoms since December 1986.  The Veteran's 
subsequent treatment records reflect diagnoses of dysthymic 
disorder and an adjustment disorder with a depressed mood, as 
well as the Veteran's reports that his acquired psychiatric 
disorder is secondary to his work-related physical disabilities 
(although the Board notes that the record reflects that the 
Veteran sought treatment for depressive symptoms in 1986, prior 
to the 1987 work-related neck injury).  The evidence of record 
also includes treatment records from Dr. Raul Correa Grau, a 
private psychiatrist who treated the Veteran since approximately 
1995.  During a 1997 RO formal hearing testimony, the 
psychiatrist narrated the Veteran's reports of feeling that he 
was discriminated against during service because he was the sole 
Puerto Rican in his company.  The psychiatrist also stated his 
opinion that the Veteran's psychiatric disorders at the time of 
the hearing (diagnosed by Dr. Correa Grau as posttraumatic stress 
disorder (PTSD) and dysthymia) began during or were related to 
service.  A June 1995 psychiatric evaluation authored by Dr. 
Francisco Arizmendi states that the Veteran had developed PTSD as 
the result of the discrimination he experienced during service.

Additionally, a February 2009 letter from a private psychiatrist, 
Dr. Nannette A. Ortiz, reflects her medical opinion that it is 
more probable than not that the Veteran's current chronic 
dysthymia and recurrent major depression were caused by service, 
citing the Veteran's reports of experiencing perceived abuse by 
his supervisors during service, resulting in him wanting to harm 
them, and his reported continuous anger, nervousness, and 
ruminating thoughts since those experiences.

The VA psychiatric examinations of record include a May 1995 VA 
examination report reflecting an Axis I diagnosis of dysthymia 
and an Axis II diagnosis of a borderline personality disorder, 
with the examiner stating that the Veteran's principle 
psychiatric disorder is his personality disorder, but with no 
opinion offered regarding the etiology of the Veteran's diagnosed 
dysthymia.  An April 1999 VA examination report also includes an 
Axis I diagnosis of dysthymia, with a notation that there was no 
basis for diagnosing the Veteran with PTSD but no medical opinion 
offered regarding the etiology of the Veteran's dysthymia.  A 
June 2002 VA examination report reflects an Axis I diagnosis of a 
depressive disorder, not otherwise specified (NOS), and states 
that there was no basis of record to diagnosis the Veteran with 
PTSD or any other service-related neuropsychiatric condition, 
stating that the Veteran's principle and disabling psychiatric 
condition is a characterological disorder.  However, as 
referenced when discussing the procedural history of this claim, 
this medical opinion was deemed insufficient, as reflected in the 
October 2004 Joint Motion for Remand, as the medical opinion 
failed to consider relevant private medical treatment and 
opinions of record (in compliance with the Board's 2001 Remand 
instructions).   

A March 2005 VA examination report reflects a diagnosis of 
depressive disorder, NOS, noting no evidence of any other 
psychiatric disorder, and a medical opinion that the Veteran's 
depressive disorder was not related to service due, in part, to 
the lack of any psychiatric treatment during service.  However, 
as outlined above, the Veteran did receive psychiatric treatment 
during service (as reflected by service treatment records 
associated with the Veteran's claims file at the time of this 
examination).  Thus, this medical opinion was deemed 
insufficient, as reflected in a March 2007 Joint Motion for 
Remand.  A June 2008 VA examination report reflects a diagnosis 
of depressive disorder, NOS, and in an October 2008 addendum to 
the examination report, the examiner opined that the Veteran's 
depressive disorder was not related to his emotional instability 
diagnosed during service, stating that the Veteran's depressive 
disorder was related to his physical disabilities that have 
precluded him from maintaining stable employment.  In support of 
this opinion, the examiner cited the Veteran's major depressive 
disorder was initially diagnosed in 1991 after losing his job in 
1988 due to a neck injury.  However, as reflected in the Board's 
2009 Remand, a review of the medical evidence associated with the 
Veteran's claims file reflected that the Veteran initially sought 
treatment for depressive symptoms in 1986 before injuring himself 
in 1987, and thus a new VA medical opinion was requested.

The October 2009 VA medical opinion procured in compliance with 
the Board's 2009 Remand instructions states that it is less 
likely than not that the emotional instability diagnosed during 
service is related to the Veteran's post-service depressive 
symptoms, as his in-service emotional instability resulted from 
problems with authority figures and difficulty following 
instructions whereas his post-service depressive symptoms are 
related to employment stressors, as the Veteran reported that he 
had ceased working and been deemed totally disabled for Social 
Security Administration (SSA) purposes in 1992 due to his 
"nerves."  However, the Board finds the rationale provided by 
the examiner confusing, as it is unclear how the Veteran's 
emotional instability due to essentially employment-related 
stress during service (as the Veteran was in a real sense the 
employee and a subordinate of his commanding officers during 
service) is differentiated from his employment-related stress 
post-service that the examiner stated is the source of the 
Veteran's current depression.   Thus, the Board finds that the 
2009 VA medical opinion is supported by an insufficient 
rationale.

The Board notes that the evidence of record reflects that the 
Veteran is not a credible historian, as the record shows that he 
reported that his psychiatric problems were related to his work-
related injuries when seeking related disability benefits and 
that he has reported that his psychiatric problems are related to 
the discrimination he experienced and related emotional 
disturbances during service when seeking service connection for 
his psychiatric disorder.  See Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (finding a history, provided by a veteran, that had 
varied over time was not credible).  Moreover, the Board notes 
that the examiner who conducted the Veteran's 2002 VA examination 
found that the Veteran behaved inappropriately with voluntarily 
exaggerated behavior, indicating that the Veteran had a secondary 
gain intention.  (As noted above, the medical opinion rendered by 
this examiner was ultimately deemed insufficient as it failed to 
consider relevant medical evidence of record.)  Moreover, several 
examination reports, as well as an in-service diagnosis of 
passive aggressive personality disorder, reflect findings that 
the Veteran has a personality disorder.  Thus, it appears that 
for these reasons, VA examiners have been reluctant to link his 
psychiatric disorders diagnosed post-service to his military 
service.

However, the uncontroverted evidence of record reflects that the 
Veteran, who was assessed as psychiatrically sound upon his 
entrance to service, was first treated for any psychiatric 
symptoms during service.  Moreover, the evidence of record also 
reflects several private medical opinions of record relating the 
Veteran's acquired psychiatric disorder, which was initially 
diagnosed post-service, to service and stating that the Veteran's 
psychiatric disorder initially manifested during service.  While 
the medical opinions obtained by the VA have all failed to relate 
the Veteran's currently diagnosed psychiatric disorder to 
service, the medical opinions have all been deemed to be 
inadequate, as they have either failed to fully consider all of 
the medical evidence of record, mischaracterized medical 
evidence, or been supported by an insufficient rationale.  

The Board notes that it is charged with assessing the competency 
of VA examination and medical opinions and with weighing their 
relative probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (holding that to have probative value, a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two).   In the instant case, as the VA medical 
opinions of record have all been deemed to be insufficient, the 
only probative medical opinions of record are the private 
opinions offered by the Veteran.  Specifically, the 2009 private 
medical opinion authored by Dr. Cortez states that the Veteran's 
recurrent major depression is related to his in-service 
experiences, citing the emotional instability and anger he 
experienced during service.  While the letter authored by Dr. 
Cortez does not reflect that she reviewed the Veteran's claims 
file before rendering her medical opinion, the letter does 
reflect that she relied on the history provided by the Veteran, 
which was consistent with evidence of record reflecting his 
psychiatric treatment during service and expressed anger and 
hostility towards his commanding officers.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  Thus, the medical opinion is 
afforded probative value.  

Given the evidence of record reflecting that the Veteran was 
treated for psychiatric symptoms during service and is currently 
diagnosed with an acquired psychiatric disorder that has been 
linked to service by a probative, private medical opinion, the 
Board finds that a basis for granting service connection has been 
presented, and the Veteran's appeal is therefore granted.

ORDER

Service connection for a depressive disorder is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


